 

Exhibit 10.210

 

***** INdicates Certain confidential portions of this Exhibit that have been
omitted pursuant to Item 601(b) of Regulation S-K because the identified
confidential portions (i) are not material and (ii) would be competitively
harmful if publicly disclosed.

 

A.N.: 130339

AMD_00257455.0

AMENDMENT

Date of Amendment: April 1, 2019

AMENDMENT to the Index License Agreement for Funds (internal MSCI reference
IXF_00040) dated as of March 18, 2000 (as amended, the “Agreement”) by and
between MSCI Inc. (formerly known as Morgan Stanley Capital International Inc.)
(“MSCI”) and BlackRock Fund Advisors (as successor to Barclays Global Investors,
N.A.) (“Licensee”). Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Agreement.

WHEREAS, pursuant to the terms of the Amendment (internal MSCI reference
AMD_00200775.0) between MSCI and Licensee dated February 29, 2016 (the “Previous
Amendment”), MSCI granted Licensee the right to use the MSCI index identified
below as the basis for the Licensee Fund identified below:

 

•

***********************************************, which seeks to track the
investment results of the MSCI EAFE ESG Select Index

WHEREAS, pursuant to the terms of the Amendment (internal MSCI reference
AMD_00209563.0) between MSCI and Licensee dated July 21, 2016, MSCI and Licensee
mutually agreed to replace the MSCI Index and Fund name with the following:

 

•

MSCI EAFE ESG Focus Index

 

•

iShares MSCI EAFE ESG Optimized ETF

WHEREAS, pursuant to the terms of the Amendment (internal MSCI reference
AMD_00243265.0) between MSCI and Licensee dated May 15, 2018, MSCI and Licensee
mutually agreed to replace the MSCI Index name with the following:

 

•

MSCI EAFE Extended ESG Focus Index

WHEREAS, pursuant to the terms of the Amendment (internal MSCI reference
AMD_00250009.0) between MSCI and Licensee dated September 1, 2018, MSCI and
Licensee mutually agreed to replace the Fund name with the following:

 

•

iShares ESG MSCI EAFE ETF

(The term “Fund” as used herein shall have the meaning ascribed to it in the
Previous Amendment)

WHEREAS, the parties wish to further amend the Agreement to allow for the
cross‑listing of the Licensee Fund identified above, as set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.

Exhibit B of the Agreement is hereby amended to allow the Licensee Fund
identified above to be listed and traded on the Mexican Stock Exchange (Bolsa
Mexicana de Valores) (herein referred to as the “Mexican Listed Fund”) after
such Fund is listed on a United States exchange. The Mexican Listed Fund must be
issued, sold and traded on a public basis in accordance with applicable Mexican
securities law. All other terms and restrictions contained in Exhibit B of the
Agreement shall apply to the Mexican Listed Fund. For the avoidance of doubt,
the ************ set forth in the Previous Amendment shall apply with respect to
***********************.  For clarity, ************************************ **

1

 

--------------------------------------------------------------------------------

 

2.

This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof.  To the extent that any terms of this Amendment conflict
with any terms of the Agreement, the terms of this Amendment shall control.  No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement and this Amendment.

3.

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to its conflict or choice of laws
principles.

 

LICENSEE: BlackRock Fund Advisors

 

MSCI Inc.

 

 

 

 

 

By

/s/ Ruth Weiss

 

By

/s/ Alex Gil

 

 

 

 

 

Name

Ruth Weiss

 

Name

Alex Gil

 

(printed)

 

 

(printed)

Title

Managing Director

 

Title

Executive Director

 

 

2

 